Citation Nr: 0408382	
Decision Date: 04/01/04    Archive Date: 04/16/04

DOCKET NO.  97-14 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
schizophrenia, paranoid type, claimed as a nervous disorder.

2.  Entitlement to an increased evaluation for tension 
headaches, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. L. Tiedeman


REMAND

The veteran served on active duty from May 1966 to April 
1968.

The case comes before the Board of Veterans' Appeals (Board) 
by means of a January 1997 rating decision rendered by the 
San Juan, Puerto, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

Recently, the veteran submitted notice of a favorable April 
2002 disability determination from the Social Security 
Administration (SSA).  Records used by the SSA in making its 
decision, as well as the decision itself, should be obtained.

Additionally, the Board notes that a signed affidavit from 
the veteran, received in October 1997, indicates that he was 
treated by J. Ayala, M.D., an internist, for his service-
connected headaches.  Also, a June 1997 psychiatric report 
from C. Sanz, M.D., indicates that the veteran was 
hospitalized at the Julia Clinic in 1974.  As these records 
have not yet been associated with the claims folder, they 
should be obtained.

Further, the record reveals that the veteran was last 
afforded a VA examination to assess the severity of his 
service-connected tension headaches in May 1998.  The Board 
concludes that in order to comply with VA's duty to assist 
and because the evidence of record with regard to the issue 
on appeal may be stale, he is entitled to a current VA 
examination.

Accordingly, this case is hereby REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

1.  The RO should ask the veteran 
to identify all VA and non-VA 
health care providers who have 
treated him for his psychiatric 
disorder and for his headaches 
since February 1995.  The RO 
should obtain treatment records 
from all sources identified by 
the veteran which are not already 
of record, to include Dr. Jose 
Ayala and the Julia Clinic.

2.  The RO should obtain copies 
of all decisions made by the SSA 
as to the veteran, and the 
medical records relied upon by 
the SSA in making its decisions.

3.  The veteran should be 
afforded an examination by an 
appropriate specialist to 
determine the extent of his 
service-connected headaches.  The 
claims file must be made 
available to the examiner prior 
to the examination.  All 
indicated tests and studies 
should be performed, and all 
manifestations of current 
disability should be described in 
detail, to include the frequency 
and severity of the veteran's 
headaches.

4.  The RO should re-adjudicate 
the veteran's claims in light of 
the evidence added to the record 
since the last Supplemental 
Statement of the Case (SSOC).  If 
the benefits sought on appeal 
remain denied, the veteran and 
his representative should be 
furnished a SSOC and be given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



